Citation Nr: 0314076	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the residuals of 
heat exhaustion.

2.  Entitlement to service connection for fluid retention.

3.  Entitlement to service connection for fatigue.

4.  Entitlement to service connection for a sleep disorder 
(claimed as uncontrollable sleep periods).

5.  Entitlement to service connection for delirium.

6.  Entitlement to service connection for profuse sweating.

7.  Entitlement to service connection for a neurological 
disability of the face manifested by left sided facial 
spasms.

8.  Entitlement to service connection for a neurological or 
muscular disability manifested by esophageal and abdominal 
spasms and abdominal sprain.

10.  Entitlement to service connection for a neurological or 
muscular disability manifested by leg spasms, thigh cramps 
and sprains, and loss of balance.

11.  Entitlement to service connection for a neurological or 
muscular disability manifested by left neck, back, and 
shoulder spasm.

12.  Entitlement to service connection for infectious 
hepatitis.

(The issues of entitlement to service connection for a 
neurological disability of the face, manifested by left sided 
facial spasms; for a neurological or muscular disability 
manifested by esophageal and abdominal spasms and abdominal 
sprain; for a neurological or muscular disability manifested 
by leg spasms, thigh cramps and sprains, and loss of balance; 
for a neurological or muscular disability manifested by left 
neck, back, and shoulder spasm; and for infectious hepatitis 
will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from August 1955 to October 
1956.  

This appeal arises before the Board of Veteran' Appeals 
(Board) from a rating decision rendered in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

This claim was previously before the Board in February 2001, 
when the Board found that the veteran had submitted new and 
material evidence sufficient to reopen the previously denied 
claim for entitlement to service connection for the residuals 
of heat exhaustion.  The claim was then remanded for further 
development.

The claim is now again before the Board for appellate 
consideration.  Upon review of the record, the Board notes 
that some of the veteran's claimed disabilities lend 
themselves to being grouped together-either because of the 
similarity of averred onset and origin, such as loss of 
balance and neurological or muscular disability of the lower 
extremities, or because the symptoms affect parts of the 
anatomy that are close in proximity, such as the esophagus 
and abdomen, or thigh and leg.  Hence the Board has re-
grouped these disabilities accordingly, as reflected on the 
cover page of this decision.  In addition, the Board is 
undertaking additional development on the issues of 
entitlement to service connection for a neurological 
disability of the face, manifested by left sided facial 
spasms; for a neurological or muscular disability manifested 
by esophageal and abdominal spasms and abdominal sprain; for 
a neurological or muscular disability manifested by leg 
spasms, thigh cramps and sprains, and loss of balance; for a 
neurological or muscular disability manifested by left neck, 
back, and shoulder spasm; and for infectious hepatitis, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When the development is completed, the Board will 
provide notice of the development, and give the veteran the 
opportunity to waive review by the Agency of Original 
Jurisdiction, if she so desires, as required by Disabled 
American Veterans v. Secretary of Veterans Affairs (DAV v. 
Secretary), Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).


FINDINGS OF FACT

1.  There is no medical evidence of a current diagnosis of 
heat exhaustion or its residuals, or that the veteran 
currently manifests fluid retention, fatigue, delirium, or 
profuse sweating.

2.  The medical evidence reflects that the veteran currently 
manifests a sleep disorder that is causally unrelated to her 
active service.


CONCLUSIONS OF LAW

1.  The criteria for the grant of service connection for heat 
exhaustion or its residuals, fluid retention, fatigue, 
delirium, and profuse sweating are not met.  38 U.S.C.A. §§ 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2002).

2.  The criteria for the grant of service connection for a 
sleep disorder are not met.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate her claims by the February 2001 Board remand, 
a letter from the RO dated in February 2002, and by the April 
1999 statement of the case and subsequent supplemental 
statements of the case.  In particular, the December 2002 
supplemental statement of the case summarized the evidence 
received, provided notice of regulations changed as a result 
of VCAA, and notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  Thus, VA's duty to notify has been fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The record shows 
that the RO attempted to obtain copies of all identified 
treatment records, and VA examinations.  Moreover, the Board 
notes that the case was remanded for further development, 
including obtaining private and VA medical records, and 
proffering the veteran further examination.  A review of the 
record reveals that the RO obtained the requested 
examinations and attempted to obtain private records 
identified by the veteran.  Nonetheless, certain private 
medical records and records from Social Security 
Administration (SSA) that are not of record.  In addition, it 
appears that further VA treatment records and clinical 
findings concerning the veteran's claim for service 
connection for hepatitis may be outstanding.  Accordingly, 
the Board is requesting further development to obtain records 
for those claimed issues affected.  Concerning the issues of 
service connection for heat exhaustion or its residuals, 
fluid retention, fatigue, delirium, and profuse sweating, and 
as explained fully, below, the medical evidence does not show 
that these manifestations are currently present.  In the case 
of the diagnosed sleep disorder, and again as fully explained 
below, current medical evidence reflects that this disability 
is not the result of active service.  This being the case, it 
is not necessary to procure the missing medical records, as 
they are not probative to the veteran's current disabilities 
or the etiology of the veteran's diagnosed sleep disorder 
but, rather, concern past treatment and diagnoses.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish the claims addressed in this decision.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Facts

The veteran avers that she was treated while on active 
service for heat exhaustion, and that she currently suffers 
from the residuals of this condition.  In addition, she avers 
that she manifests fluid retention, fatigue, delirium, 
profuse sweating, and a sleep disorder, all conditions 
manifested during her active service and for which she has 
consistently sought treatment since her discharge from active 
service in 1956.

Service medical records show no complaints of or treatment 
for heat exhaustion.  Her report of physical examination at 
discharge, shows no abnormalities, diagnoses, findings, or 
other notations of treatment for heat exhaustion or its 
residuals.  Rather, the report reflects that the veteran was 
3 months' pregnant at discharge, but otherwise in normal 
health.

Post-service private and VA treatment records reflect 
findings of left ankle edema following an injury in 1982, and 
trace edema in the extremities and right ankle in 1993.  
However, lungs were consistently found to be clear to 
auscultation.  These records present no evidence of any 
diagnosis of heat exhaustion or findings of its residuals, 
other fluid retention, fatigue, a sleep disorder, delirium, 
or profuse sweating.

The veteran underwent VA examination in October 1993 and 
reported subjective complaints of heat exhaustion with 
recurring residuals, fluid retention, delirium, and sweating.  
The examiner objectively observed pulmonary findings within 
normal limits and no abnormalities in the lower extremities.  
No diagnosis or findings of heating exhaustion or findings of 
its residuals, fluid retention, fatigue, or profuse sweating 
were noted.  The examiner diagnosed functional complaints.  
The veteran further underwent psychiatric evaluation, during 
which she complained of interrupted sleep due to pain but no 
insomnia.  She did not report hallucinations or delusions.  
The examiner noted the veteran exhibited no flight of ideas, 
loosening of associations, tangentiality or circumlocution, 
no auditory or visual hallucinations, and no delusional 
material.  There were no findings of delirium or a sleep 
disorder.  The report reflects a diagnosis of no psychiatric 
diagnosis.

The veteran has presented lay statements by witnesses who 
attest to their observations that the veteran exhibited 
symptoms including fatigue continuously since her discharge 
from active service.  These statements are dated in 1995 and 
are offered by her sisters, one of whom stated she would take 
the veteran to see the doctor when necessary.

The veteran underwent additional VA examination in June 1996, 
at which time she complained of heat exhaustion; fluid 
retention in her back, abdomen, ankles, and legs for which 
she takes Lasix; delirium related to the heat exhaustion, 
sleep problems related to spasms, and sweating related to 
recurring hepatitis.  The examiner noted objective findings 
of normal pulmonary and no edema.  The report reflects no 
diagnosis or current findings of heat exhaustion or 
residuals, and no findings of fluid retention, fatigue, a 
sleep disorder, delirium, or profuse sweating.

The veteran has submitted various statements dated in 1996 
and 1997, provided by her private treating physicians: 
Richard A. Shapiro, M.D., Louis H. Coggs, M.D., and Phillip 
C. Williams, M.D., in August 1997.  Dr. Shapiro references 
examination reports proffered by Richard Petronella, M.D., 
dated in January 1996, and Maria Mynatt, M.D., dated in 
September 1996.  Also of record are private evaluation 
reports by Sanjay Bharti, M.D., dated in September 1996, Dr. 
Wayne Smith, dated in May 1996, E. Randolph Soo Hoo, M.D., 
M.P.H., dated in May 1996, Dr. Charles J. Rastatter, dated in 
June 1996, and Dr. M. Marius Wagner, dated in January 1999.

In essence, the private medical statements reflect that the 
veteran was treated for various conditions prior to and 
immediately after her discharge from active service, until 
the 1970s.  Dr. Coggs, in particular, stated he had treated 
the veteran from 1948 to 1976.  Her health prior to active 
service was excellent, he noted.  But, during and after 
service, she required treatment for multiple conditions and 
symptoms including, in pertinent part, recurring heat 
exhaustion residuals, chronic fatigue, insomnia, fluid 
retention and generalized edema.  The physician then 
summarized her current complaints to include heat exhaustion 
residuals, chronic fatigue, fluid retention, generalized 
edema, profuse sweating, general malaise, and recurring 
delirium.  Similarly, Dr. Williams began treating the veteran 
in November 1956 and continued treating her until 
approximately 1975.  He described her complaints as somatic 
and enumerated them to include, in pertinent part, heat 
exhaustion, fatigue, insomnia, and profuse sweating.  Dr. 
Shapiro treated the veteran while she was an employee at the 
hospital for which they both worked, from 1956 to 1958.

It is critical to note that while these physicians indicate 
that they treated the veteran during her active service and 
immediately following her discharge from active service, the 
most recent treatment indicated by any of these physicians is 
1976-17 years prior to her claim for service connection for 
these conditions.

The private examinations of records show similar complaints 
of heat exhaustion, fatigue, profuse sweating, and fluid 
retention.  It is noted that these records reflect she was 
taking Lasix for edema in 1996, and fatigue and tiredness 
were noted when taking a lengthy vocational evaluation in 
1996 which she nonetheless continued to completion.  Yet, 
objective findings consistently show no findings or diagnosis 
of heat exhaustion and no findings of its residuals, fluid 
retention, swelling or edema.  Lungs were found to be clear 
to auscultation and percussion, free of crepitation and 
rhonchi in 1996.  A private evaluation dated in 1999 shows 
multiple complaints but reflects findings of no swelling in 
the extremities and no edema.  Lungs were clear without 
murmurs or bruits.  In addition, psychiatric consultation in 
1996 shows the veteran was noted to evidence logical, 
coherent, and goal-directed thought processes without 
evidence of delusions or confusions, psychosis or 
hallucinations, or delirium.  Similarly, there were no other 
findings of fatigue, and no findings of a sleep disorder or 
profuse sweating.

In summary, private medical evaluation reports and private 
and VA treatment records simply reflect no diagnosis of heat 
exhaustion or its residuals, and no findings or observations 
of fluid retention, fatigue, sleep disorder, delirium, or 
profuse sweating with the exception of edema in 1983 and 1993 
and fatigue and tiredness secondary to vocational evaluation 
in 1996.

Several VA examination reports are of record dated in July-
August 2002.  The examiners all noted that the claims file 
was made available and was reviewed, along with the local 
medical records on file.  During the general medical, 
orthopedic, and digestive conditions examinations, the 
veteran complained of various symptoms which she felt were 
related to heat exhaustion, with present recurring residuals.  
Objective observations reflect no diagnosis or findings of 
heat exhaustion or its residuals and no findings of edema or 
swelling in the extremities, other fluid retention, fatigue, 
or profuse sweating.

Examination for mental disorders found no indication of any 
gross cognitive impairment and no indication of any psychosis 
or delirium.  However, the examiner noted that service 
medical records reflect complaints of pain and an entry 
indicating that the veteran was suffering psychosomatic 
complaints.  The examiner further observed that the veteran 
was prescribed Thorazine in 1956, prior to her discharge from 
active service.  The physician observed that these same type 
of complaints continued throughout the medical records, 
reflecting a chronic psychosomatic condition existing from 
service to the present.  The examiner diagnosed pain 
associated with psychological factors and mood disorder due 
to cerebral vascular accident, which the examiner noted 
occurred in 1999.  A sleep disorder was also evidenced, but 
not connected to the same disorder.  The physician offered 
the following opinion:

In answering the questions requested by 
the ... Regional Office, the sleep disorder 
is part of her depression.  I did not see 
any indication of a delirium.  It is my 
opinion that the records support my 
diagnosis that this young lady was having 
some type of psychological problems at 
the time she was in the service, 
manifested mainly by pain and the pain 
complaint did limit her ability to work 
only part time.

She does have a mood disorder, namely 
depression due to her cerebral vascular 
accident and this second psychiatric 
diagnosis is in no way related to the 
first diagnosis.

Analysis

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  In 
the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently manifested 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
In addition, a disease which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

Nonetheless, as detailed above, despite the statements 
proffered by the veteran's private treating physicians, 
private evaluation reports, private and VA treatment records, 
and VA examination reports fail to evidence diagnoses of heat 
exhaustion or its residuals, or of any conditions manifested 
by fluid retention, fatigue, delirium, or profuse sweating-
despite the veteran's repeated reports of these symptoms.  
Moreover, other than findings of edema associated with injury 
to her ankles, and findings of tiredness and fatigue 
associated with test-taking, the medical evidence of record 
simply presents no objective observations of the complained-
of symptoms.  

As noted above, the veteran has presented the statements of 
her private treating physicians, who began treating her 
complaints during active service and immediately following 
her discharge from active service.  While these statements 
constitute evidence of chronic symptomatology, the Board 
notes that the most recent treatment indicated by any of 
these physicians is 1976-17 years prior to her claim for 
service connection for these conditions.  Thus the evidence 
presented in these statements demonstrates chronicity only 
from 1956 to 1976, and cannot constitute evidence of 
chronicity of these symptoms from active service to the 
present time.

Concerning a sleep disorder, the August 2002 VA examination 
does, in fact, diagnose a sleep disorder, but the diagnosing 
physician opined that the condition is causally related to 
the veteran's diagnosed depression which, in turn, the 
physician states is the result of the veteran's post-service, 
1999, cerebrovascular accident.

Without an underlying diagnosis or pathology, the complained-
of symptoms of heat stroke residuals, fluid retention, 
fatigue, delirium, and profuse sweating alone cannot in and 
of themselves constitute a disability for which service 
connection may be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) ("in the absence of proof of a present 
disability, there can be no valid claim.")  The U.S. Court 
of Appeals for Veterans Claims (Court) has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  See 
also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

After careful consideration of the medical evidence, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection for heat exhaustion or the 
residuals thereof, fluid retention, fatigue, delirium, 
profuse sweating, and a sleep disorder.

The veteran has presented her own statements concerning 
existence and etiology of heat exhaustion or the residuals 
thereof, fluid retention, fatigue, delirium, profuse 
sweating, and a sleep disorder.  The evidence of record does 
show that the veteran was trained as a medical specialist in 
the Army and worked as a nurse practitioner after service.  
In addition, vocational evaluation documents dated in June 
1996 indicate that she has two two-year degrees and one four-
year degree in nursing.  Therefore, the Board presumes that 
she is a medical professional, with the training and 
expertise to provide a competent opinion regarding the 
existence and etiology of her claimed conditions.

Nonetheless, the Board notes that her averments are simply 
not borne out by the medical evidence of record.  The veteran 
has not produced any current medical evidence demonstrating 
any current diagnosis or findings of heat exhaustion or the 
residuals thereof, fluid retention, fatigue, a sleep 
disorder, delirium, or profuse sweating.  Moreover, the one 
condition that has been diagnosed, a sleep disorder, has been 
found to be unrelated to her active service.

In finding the medical evidence of record to outweigh those 
complaints and opinions offered by the veteran, the Board 
notes that the record indicates that the veteran has not been 
employed in the nursing profession since 1993.  Private 
evaluations and VA examinations dated from 1996 to 2002 are 
subsequent in time.  But, more compelling is the simple fact 
that those current medical treatment records present in the 
claims file are simple absent any diagnoses or findings of 
the claimed conditions.

The veteran's witnesses, unlike the veteran, are not 
professed to be medical professionals.  Hence, while their 
observations are competent as to their observations of the 
manifestation of fatigue, they cannot constitute a diagnosis 
or finding that the symptom was present or part of an 
underlying disorder for which service connection may be 
granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the preponderance of the evidence is against finding that 
the veteran manifested heat exhaustion or the residuals 
thereof, fluid retention, fatigue, delirium, and profuse 
sweating that are etiologically related to her active 
service, or that her sleep disorder is etiologically related 
to her active service, service-connection for heat exhaustion 
or the residuals thereof, fluid retention, fatigue, delirium, 
profuse sweating, and a sleep disorder cannot be granted.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, and 5107; 38 C.F.R. 
§§ 3.102 and 3.303.


ORDER

Service connection for heat exhaustion or the residuals 
thereof, fluid retention, fatigue, delirium, profuse 
sweating, and a sleep disorder is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

